DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of the restriction of system claims 7-12 from the product claims 13-17 in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that “a system for processing boxes” falls under the “product/apparatus” category and that the two sets of claims are substantially coextensive in language.  This is not found persuasive because the system for processing claim 7 requires “a frame [and] a cutting tool mounted stationary to the frame”, which is not required by the product claims 13-17.  The product of claims 13-17 could be made by hand, for instance.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundage (US 2015/115023 A1) in view of Stafford, JR. (US 2005/0006446 A1; hereinafter Stafford).
Regarding claims 13 and 16, Brundage teaches a polygonal containers having a locking bottom and blanks for forming the same comprising a plurality of side panels (22/30/34/36) formed around an interior space; a pair of opposed outer flaps (148/184) foldably connected to two of the respective side panels, wherein the outer flaps are secured in a closed position to enclose one side of the box; and a pair of opposed inner flaps (58/116), wherein the outer flaps overlie the inner flaps (see Figures 1-7).  Brundage lacks teaching of a biased shape memory between various panels and/or flaps.
Stafford teaches a collapsible reusable box made of corrugated plastic wherein the inner flaps are biased by shape memory to open upon opening of the outer flaps (see Par. 0022) due to the inherent resilience of the corrugated plastic material.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Brundage’s box to be made from resilient, durable, and reusable corrugated plastic, as taught by Stafford.
Regarding claim 14, Brundage, as modified above, teaches a box further comprising adhesive tape securing the outer flaps in the closed position (Brundage; see Par. 0039).
Regarding claim 15, Brundage, as modified above, teaches a box wherein one of the side panels of the box includes a pair of guide holes (72) each configured to receive a respective opening guide for opening the outer flaps.  Examiner considers one’s fingers to be an opening guide capable of insertion into guide holes 72, which would allow one to gain purchase towards pulling and tearing the box open at the location of those guide holes adjacent the outer flaps.
Regarding claim 17, Brundage, as modified above, teaches a box wherein the box is configured so the side panels can collapse in parallelogram motion with the outer and inner flaps open (Brundage; see Par. 0035). 
Response to Arguments
6.	Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach bottom end panels that overlie bottom side panels, as claimed.
-Examiner considers “overlie” to mean that two elements overlap; said overlap can be in any orientation so long as there is an overlap (e.g. layer 148/184 can be positioned below layer 58; or layer 58 can be positioned below layer 148/184).  Examiner suggests amending the claim language to further define the orientation, or sequencing, of the overlapped elements in order to define over the prior art.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734